DETAILED ACTION

This office action is in response to the amendment filed 11/08/2021. As directed by the amendment, 31, 36, 44, 48, and 50 claims have been amended, claims 1-30 and 49 have been cancelled, no claims have been newly added, and claims 38-41 have been withdrawn as being directed to a nonelected species.  Thus, claims 31-48 and 50 are presently pending in this application, with claims 31-37, 42-48, and 50 presented on the merits.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. A provisional election was orally made with traverse on 5/20/2021, and applicant’s election of Subspecies 1a in the reply filed on 11/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement in applicant’s reply filed on 11/08/2021, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-35, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (3,871,373) (“Jackson ‘373”) in view of Jackson (3,912,795) (“Jackson ‘795”).
Regarding claim 31, Jackson ‘373 discloses a vapor transfer unit for heating and humidifying a breathing gas, the vapor transfer unit comprising: a first end portion (12) (inlet end) comprising: a gas inlet (inlet of corrugated delivery tube (10) configured to connect to air supply conduit); a liquid inlet (20) (run (20) receives water from conduit 
Jackson ‘373 does not disclose the liquid inlet is oriented axially and in parallel with the gas passage.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the liquid inlet of Jackson ‘373 to be oriented axially and in parallel with the gas passage as taught by Jackson ‘795, as a feature of a vapor transfer unit with a liquid inlet oriented axially and in parallel with the gas passage is known in the art, and it appears that the liquid inlet would perform equally well to supply liquid to the vapor transfer device if the liquid inlet is oriented axially and in parallel with the gas passage, and therefore is considered an obvious combination of prior art elements in order to provide a liquid inlet that is known in the art to be suitable for supplying liquid to the vapor transfer unit.  See MPEP 2143(I)(A). 
Regarding claim 32, the fig 1 embodiment of Jackson ‘373 discloses a vapor transfer unit. 
The fig 1 embodiment Jackson ‘373 does not disclose the vapor transfer unit further includes a fixation device configured to secure the vapor transfer unit to a patient.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the vapor transfer unit of the embodiment of fig 1 of Jackson ‘373 by providing a fixation device such as a lanyard configured to secure the vapor transfer unit to a patient as taught by Jackson in order to allow the vapor transfer unit to be secured to a patient during use.
Regarding claim 33, Jackson ‘373 discloses the fixation device includes at least one of a lanyard (as shown in figs 4-5 of Jackson, fixation device is a lanyard configured to be worn around a neck of a patient).
Regarding claim 34, Jackson ‘373 discloses a housing (wall of corrugated delivery tube (10)) extending between the first end portion (12) and the second end portion (16) (col 1, ln 65-col 23, ln 2).
Regarding claim 35, Jackson ‘373 discloses the gas passage is configured to allow gas to flow through the gas passage (air flows through tube (10)), and because the liquid passage (18) is heated to a temperature of preferably 100°F, the liquid passage (18) is operable to heat gases flowing through gas passage and therefore the gas passage is configured to allow heated gas to flow through the gas passage (col 2, ln 24-30).
Regarding claim 48, Jackson ‘373 discloses the liquid passage (18) is configured to allow heated liquid to flow from the liquid inlet (20) to the liquid outlet (22) (liquid is 
Regarding claim 50, Jackson ‘373 discloses the liquid flow direction is in the gas flow direction from the gas inlet to the gas outlet along at least a portion of the vapor transfer unit (as shown in fig 1, liquid flows in tube in a liquid flow direction which is the same as the gas flow direction when liquid enters liquid inlet (20) and travels in the liquid passage towards the second end portion (16)) (col 1, ln 66-col 2, ln 15);.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson ‘373 and Jackson ‘795 as applied to claim 31 above, and further in view of Niland (2008/0072899).
Regarding claim 36, modified Jackson ‘373 discloses a gas passage.
Modified Jackson ‘373 does not disclose the gas passage is configured to allow gas to flow through the gas passage containing aerosolized medication.
However, Niland teaches a system for delivering medications including a vapor transfer unit (320) (cartridge) including a liquid passage (outer portion of cartridge (320) through which light arrows indicating a liquid flow direction flow through) and a gas passage (inner portion of cartridge (320) through which dark arrows indicating a gas flow direction flow through) and a membrane (322) separating the liquid passage and gas passage (para [0031]), wherein the gas passage is configured to allow gas to flow through the gas passage containing aerosolized medication (membrane (322) allows fluid and medication passing through cartridge (320) to be entrained into the breathing gas (para [0031]), and liquid medicine passing through membrane (322) creates fine aerosol particles of medication (para [0017])).
.
Claim 42-44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson ‘373 and Jackson ‘795 as applied to claim 31 above, and further in view of Takeda et al (2007/0246049).
Regarding claim 42, modified Jackson ‘373 discloses a membrane.
Modified Jackson ‘373 does not disclose the membrane comprises a plurality of hollow tubes.
However, Takeda teaches a humidifying device (10) for humidifying a respiratory gas, wherein the humidifying device includes a membrane comprising a plurality of hollow tubes (13) (hollow fiber bundle) (para [0020]), wherein the plurality of hollow tubes comprises between 50 to 1,000 hollow fibers (para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane of modified Jackson ‘373 to comprise a plurality of hollow tubes and having between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) as taught by Takeda in order to allow the membrane to be made from an appropriate number of hollow tubes to correspond to a flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate 
Regarding claim 43, the modified Jackson ‘373’s reference discloses the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes (between 50 and 1,000 hollow fibers) (Takeda, para [0022]).
Regarding claim 44, modified Jackson ‘373 discloses a plurality of hollow tubes. 
Modified Jackson ‘373 does not disclose the plurality of hollow tubes comprises more than 1,000 hollow tubes.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a plurality of hollow tubes of Jackson ‘373 to comprise more than 1,000 hollow tubes, as the number of hollow of tubes used in the device is considered to be a result effective variable which is selected in accordance with a flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and a length and a diameter of the hollow tube (Takeda, para [0022]).  Therefore, optimizing the number of hollow fibers used in the device by routine experimentation would have been an obvious modification to one of ordinary skill in the art in order to select an optimal number of fibers in accordance with the flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and a length and a diameter of the hollow tube.
Regarding claim 47, the modified Jackson ‘373’s reference discloses a plurality of hollow tubes (13 of Takeda) (Takeda, para [0020]), and Jackson ‘373 discloses the .
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson ‘373, Jackson ‘795, and Takeda et al as applied to claim 42 above, and further in view of Sata et al (2012/0017905).
Regarding claim 46, modified Jackson ‘373 discloses the plurality of hollow tubes are formed from a material impervious to water but impermeable to water vapor (Jackson ‘373, col 2, ln 16-24).
Modified Jackson ‘373 does not disclose the plurality of hollow tubes are formed from a non-porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to water vapor (moisture resistant) (6) (para [0057], and in fig 6 discloses the membrane is made of a nonporous material (para [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of modified Jackson ‘373 for forming the plurality of hollow tubes of a nonporous material that is impervious to water but permeable to water vapor as taught by Sata in order to provide a material for the membrane with a structure that has a moisture permeable performance that is sufficiently permeable to water vapor and the water pressure resistant performance that can sufficiently withstand applied water pressure (Sata, para [0080]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 31-33, 35-37, 42, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over 11, 13, 15, and 19-20 of U.S. Patent No. 10,398,871 in view of Jackson ‘795. 
Regarding claim 31, application claim 31 differs from U.S. Patent claim 11 in at least one respect as shown below.
Application claim 31
U.S. Patent claim 11
(1) A vapor transfer unit for heating and humidifying a breathing gas, 
(2) the vapor transfer unit comprising: a first end portion comprising: a gas inlet; a liquid inlet; and a liquid outlet; 
(3) a second end portion opposite the first end portion, the second end portion comprising a gas outlet; 
wherein the liquid inlet, the gas inlet, and the gas outlet are oriented axially and in parallel with the gas passage,
 (5) and a liquid passage coupling the liquid inlet to the liquid outlet, the liquid passage configured to allow liquid to flow from the liquid inlet to the liquid outlet in a liquid flow direction, the liquid flow direction opposite the gas flow direction along at least a portion of the vapor transfer unit; 
(6) and a membrane separating the gas passage and the liquid passage, wherein the membrane is positioned to transfer vapor from the liquid passage to the gas passage.

(2) the vapor transfer unit comprising: a housing having: a first end portion, a second end portion opposite the first end portion, a gas inlet, liquid inlet, and liquid outlet located at the first end portion, 
(3) a gas outlet located at the second end portion, 

(5) a liquid passage coupling the liquid inlet to the liquid outlet, the liquid passage configured to allow liquid to flow from the liquid inlet to the liquid outlet in a liquid flow direction, the liquid flow direction opposite the gas flow direction along at least a portion of the vapor transfer unit, 
(6) and a membrane separating the gas passage and the liquid passage, wherein the membrane is configured to transfer vapor from the liquid passage to the gas passage; 
a gas input tube having a first end connected to a source of pressurized breathing gas and a second end opposite the first end, the second end being connected to the gas inlet, wherein the gas input tube has a first length; and a 


	U.S. Patent claim 11 does not disclose the liquid inlet, the gas inlet, and the gas outlet are oriented axially and in parallel with the gas passage.
	However, Jackson ‘795, in figs 2-3 teaches a vapor transfer unit for heating and humidifying a breathing gas including a gas inlet (78) (connector for airway delivery tube) and a gas outlet (72) (connector for endotracheal tube) forming a gas passage therebetween, and a membrane (50) (water chamber made of semipermeable tube) forming a liquid passage, wherein the liquid passage includes a liquid inlet (60) (water supply conduit) and a liquid outlet (58) (water return conduit) (col 3, ln 1-26), and as shown in fig 2, gas inlet (78), liquid inlet (60) and outlet (58) is oriented axially and in parallel with the gas passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the gas inlet, liquid inlet, and liquid outlet of U.S. Patent claim 11 to be oriented axially and in parallel with the gas passage as taught by Jackson ‘795, as a feature of a vapor transfer unit with a l gas 
Regarding claim 32, claim 19 of the U.S. Patent discloses the limitations of application claim 32.
	Regarding claim 33 claim 20 of the U.S. Patent discloses the limitations of application claim 33.
	Regarding claim 35, claim 11 of the U.S. Patent disclose the gas passage configured to allow gas to flow through the gas passage, and therefore the gas passage is capable of allowing a heated gas to flow through the gas passage. 
Regarding claim 36, claim 11 of the U.S. Patent disclose the gas passage configured to allow gas to flow through the gas passage, and therefore the gas passage is capable of allowing a gas containing aerosolized gas to flow through the gas passage.
	Regarding claim 37 claim 13 of the U.S. Patent discloses the limitations of application claim 37.
	Regarding claim 42 claim 15 of the U.S. Patent discloses the limitations of application claim 42.

Claims 34 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of U.S. Patent No. 10,398,871 and Jackson ‘795 as applied to claims 31 and 42 above, and further in view of Benthin. 
Regarding claim 34, modified U.S. Patent claim 11 discloses a first end portion and a second end portion.
Modified U.S. Patent claim 11 does not disclose a housing extending between the first end portion and the second end portion.
However, Benthin teaches a vapor transfer unit for heating and humidifying a breathing gas and as shown in the annotated fig 1 above, the vapor transfer unit (1) comprising: a first end portion (portion of vapor transfer unit (10) enclosed by upper oval) and a second end portion (portion of vapor transfer unit (10) enclosed by lower oval) opposite the first end portion, and including a housing (9) (housing comprising a first (10) and second housing part (11)) extending between the first end portion and the second end portion (col 3, ln 26-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified U.S. Patent claim 11 by providing a housing extending between the first end portion and the second end portion as taught by Benthin in order to provide a means of containing the components of the device between the first portion and the second portion.

Modified U.S. Patent claim 15 does not disclose the gas passage directs the gas from the gas inlet into the plurality of hollow tubes.
However, Benthin teaches a vapor transfer unit for heating and humidifying a breathing gas including a gas passage (gas passage is formed through gas inlet (2), through bundle of hollow filaments (7), and through gas outlet (4)) extending between the gas inlet (2) and the gas outlet (4), a liquid passage coupling the liquid inlet (14) to the liquid outlet (16), the liquid passage configured to allow liquid to flow from the liquid inlet (14) to the liquid outlet (16), and a membrane (7) (hollow filaments comprise a membrane element) (col 2, ln 22-27) separating the gas passage and the liquid passage (col 3, ln 21-24), wherein the gas passage directs the gas from the gas inlet into the plurality of hollow tubes (7) (breathing gas is supplied downwardly in the direction of arrow (21), horizontally into the plurality of hollow tubes (7) and downwardly in the direction of arrow (22) to patient (col 3, ln 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified U.S. Patent claim 15 by configuring the gas passage directs the gas from the gas inlet into the plurality of hollow tubes as taught by Benthin, as a vapor transfer unit that has a gas passage directs the gas from the gas inlet into the plurality of hollow tubes is known in the art, and it appears that the modified U.S. Patent Claim 15’s vapor transfer unit would perform equally well to transfer water vapor through the membrane if gas passage directs the gas from the gas inlet into the plurality of hollow tubes.
Claim 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,398,871 and Jackson ‘795 as applied to claim 42 above and further in view of Takeda et al.
Regarding claim 43, modified U.S. Patent claim 15 discloses a membrane comprising a plurality of hollow tubes.
Modified U.S. Patent claim 15 does not disclose the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes.
However, Takeda teaches a humidifying device (10) for humidifying a respiratory gas, wherein the humidifying device includes a membrane comprising a plurality of hollow tubes (13) (hollow fiber bundle) (para [0020]), wherein the plurality of hollow tubes comprises between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) (para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the membrane comprising a plurality of hollow tubes of modified U.S. Patent claim 15 to comprise between 100 and 10,000 hollow tubes (50 to 1,000 hollow fibers) as taught by Takeda in order to provide a suitable number of hollow tubes in accordance with a flow rate of the gas to be humidified, a target humidity, a water vapor permeation rate of the hollow tube, and  a length and a diameter of the hollow tube (Takeda, para [0022]).
Regarding claim 44, modified U.S. Patent claim 15 discloses a plurality of hollow tubes. 
Modified U.S. Patent claim 15 does not disclose the plurality of hollow tubes comprises more than 1,000 hollow tubes.
.
Claim 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,398,871 and Jackson ‘795 as applied to claim 42 above, and further in view of Sata et al.
Regarding claim 46, modified U.S. Patent claim 15 discloses a plurality of hollow tubes.
Modified U.S. Patent claim 15 does not disclose the plurality of hollow tubes are formed from a non-porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of modified U.S. Patent claim 15 for forming the plurality of hollow tubes of a nonporous material that is impervious to water but permeable to water vapor as taught by Sata in order to provide a material for the membrane with a structure that has a  moisture permeable performance that is sufficiently permeable to water vapor and the water pressure resistant performance that can sufficiently withstand the applied water pressure (Sata, para [0080]).
Regarding claim 47, modified U.S. Patent claim 15 discloses a plurality of hollow tubes.
Modified U.S. Patent claim 15 does not disclose the plurality of hollow tubes are formed from a porous material.
However, Sata in fig 2 teaches a device for humidifying respiratory gases including a liquid chamber (10) (water retention region), a gas passage (12) (aeration region), and a membrane (6) impervious to water (water resistant) but permeable to water vapor (moisture resistant) (6) (para [0057], and in fig 6 discloses the membrane is made of a porous material (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of hollow tubes of modified U.S. Patent claim 15 for forming the plurality of hollow tubes of a porous material that is impervious to water but permeable to water vapor as taught by Sata in .

Allowable Subject Matter
Claims 37 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Jackson ‘373 and Jackson ‘795, disclose the limitations of claim 31.  However, neither Jackson ‘373, Jackson ‘795, nor the other prior art of record, alone or in combination, disclose the gas passage is enveloped by the liquid passage as recited in claim 37, or the gas passage directs the gas from the gas inlet to the plurality of hollow tubes as recited in claim 45.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s remarks, filed 11/08/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to claim(s) 31, 34-35, 37, 42, 45, 48, and 50 have been considered but are moot because the new ground of rejection does not rely 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785